Citation Nr: 0713521	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-39 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation for that disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.


FINDINGS OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by reports of nightmares and flashbacks of combat, 
sleep disturbances, anxiety, depression, intense anger, 
irritability at work, concentration problems, occasional 
thoughts of suicide, and Global Assessment of Functioning 
scores ranging from 45 to 55; and those manifestations 
overall are indicative of serious, but not total, impairment 
in occupational and social functioning.




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent 
for service-connected PTSD are met for the entirety of the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD has had 
an adverse effect on his life and that the severity of his 
disability is in excess of the criteria for the 30 percent 
evaluation currently assigned for this disability.  

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's November 2003 claim for 
service connection for PTSD/depression, the RO issued a 
December 2003 letter which advised the veteran of VA's duty 
to assist him to obtain evidence.  The letter advised the 
veteran of the criteria for entitlement to service 
connection, and indicated that he should identify dates and 
locations of treatment and of medical evidence, lay 
statements, employments records, etc. which support his 
claim.  Stressor development was not an issue in this case, 
inasmuch as the veteran was shown to have received a Combat 
Infantryman Badge indicative of combat.  

Thereafter, the RO granted the claim for service connection 
for PTSD in a March 2004 rating decision, and the veteran 
disagreed with the evaluation initially assigned (30 
percent).  That disagreement gave rise to this appeal which 
involves a "downstream" issue from the grant of service 
connection, that is, an issue logically flowing from the 
original claim for service connection.  It is not clear 
whether compliance with all notice provisions of the VCAA is 
required as to "downstream" issues, such as the appeal for 
an initial evaluation in excess of 30 percent for PTSD, the 
issue addressed in this decision.  See McCutcheon v. 
Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is 
at issue).  In this case, the veteran had already been 
notified of the provisions of the VCAA in conjunction with 
his original claim for service connection for 
PTSD/depression.

As part of the rating decision providing the initial grant of 
service connection in March 2004, the veteran was notified of 
the criteria for an evaluation in excess of 30 percent for 
PTSD.  Following his disagreement with the assigned 
evaluation, the veteran was provided with an August 2004 
statement of the case (SOC) which set forth, in pertinent 
part, the complete text of 38 C.F.R. § 4.130, Diagnostic Code 
9411, providing the criteria for schedular evaluations for 
PTSD.  That SOC also included the complete text of certain 
statutory provisions of the VCAA, at 38 U.S.C.A. §§ 5103 and 
5103A, in pertinent part.

When considering the notification letters, the rating 
decisions on appeal, and the SOC as a whole, the Board finds 
that the veteran and the veteran's representative were aware 
of the evidence required to substantiate his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  As to the claim for an 
increased initial evaluation for PTSD, the veteran has been 
afforded a VA examination, and VA clinical records reflecting 
treatment for PTSD throughout the pendency of the appeal have 
been associated with the claims file.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the actual notices to the 
veteran of the VCAA, the veteran's statements of record, and 
the development of the evidence, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Moreover, in light of the favorable determination in this 
case, the Board finds that if there is any defect in the 
notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was informed of the criteria 
used for the assignment of a disability rating in the March 
2004 rating decision, the August 2004 SOC and the June 2005 
supplemental statement of the case (SSOC).  However, the 
criteria used for the assignment of an effective date were 
not provided for him.  Despite the exclusion of this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  To the extent that 
there is any defect in the notice to the veteran as to 
assignment of effective date, the veteran is not prejudiced, 
as he will have an opportunity to disagree with the effective 
date assigned for the increased evaluation for PTSD when the 
RO issues the rating decision implementing the increased 
evaluation granted in this decision.  Moreover, in this case, 
the increase has been granted effective for the entirety of 
the appeal period which extends back to November 10, 2003, 
the date of the original claim.  

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Army as a field wireman.  He had nearly a year of 
service in Vietnam and his decorations include a Combat 
Infantryman Badge.  

In a March 2004 rating action, the RO established service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability, effective from November 10, 2003, the date 
of the original claim.  At that time the evidence before the 
RO included service medical records which revealed no 
psychiatric abnormality according to a March 1968 separation 
examination, VA medical records dated in 2003 and 2004, and 
an examination conducted by QTC Medical Services for VA 
purposes in January 2004. 
VA records dated from October to December 2003 reflect that 
the veteran was treated for PTSD and alcohol dependence.  A 
December 2003 evaluation revealed that the veteran's symptoms 
included anxiety, depression and guilt.  At that time, 
chronic, severe PTSD secondary to trauma in Vietnam was 
diagnosed.  A GAF score of 50 was assigned.

The January 2004 examination report indicated that the 
veteran had been married once and had been separated for 15 
years.  It was noted that he worked for the highway 
department and had been at that job for 15 years.  A history 
of a suicide attempt in the 1980's followed by 
hospitalization was noted.  He reported that his symptoms 
included nightmares, hypervigilence, intrusive thoughts of 
Vietnam, flashbacks and depression.  Mental status 
examination revealed a tearful and sad affect, coherent 
thought process and slow speech.  The veteran was oriented 
times 4 and demonstrated no memory lapses.  There was no 
indication of auditory or visual hallucinations, thought 
disorders or delusions.  The veteran denied having suicidal 
or homicidal ideations.  Diagnoses of PTSD, major depression 
and intermittent alcohol abuse were made.  A GAF score of 55 
was assigned.  The examiner explained that the veteran's PTSD 
had resulted in his separation from his wife and a past 
history of problems keeping a job and social isolation.

VA records dated in 2004 reflect that the veteran was being 
treated for alcohol dependence in remission.  When seen in 
June 2004, he indicated that there was increased stress at 
work.  He complained of social isolation, irritability, 
flashbacks, intrusive thoughts of trauma, startle response 
and nightmares.  He reported that the war in Iraq was very 
distressing to him.  The report indicated that the veteran 
had anhedonia and suicidal ideation.  Chronic severe PTSD was 
diagnosed and it was commented that PTSD was causing severe 
social and occupational impairment.  A GAF score of 45 was 
assigned.  When seen in July 2004, it was noted that the 
veteran was having increased depressive periods and that he 
was still employed.  He complained of occasional nightmares, 
but no new problems.  A separate entry, also dated in July 
2004, stated that the veteran was receiving counseling from 
an addiction specialist and had continued to refrain from 
alcohol use.  The report indicated that sobriety had brought 
him closer to his children and grandchildren and that his son 
was asking the veteran to visit his family more.
VA records dated in September 2004 indicate that the veteran 
was getting increasingly distressed and that work was 
stressful for him.  Chronic severe PTSD was diagnosed.  It 
was noted that PTSD had caused severe social and occupational 
impairment, and it was opined that the veteran was 
unemployable.  The psychologist opined that the veteran 
should not return to work until further notice.

A lay statement from a friend of the veteran's family, who 
had known the veteran since the 1950's, was provided in June 
2004.  She indicated that following his Vietnam service, he 
endured severe depression, had family problems and became 
dependent on drugs and alcohol.  She concluded that many of 
his social and family problems were attributed to his period 
of service and warranted compensation.

In October 2004, a lay statement was provided by the 
veteran's wife.  She stated that following his return from 
Vietnam service, he had symptoms of anger, nightmares, 
excessive drinking, sleeplessness and depression.  She 
indicated that the symptoms had caused family disunity and 
financial problems due to problems maintaining employment.  

A third lay statement was provided in October 2004 by a 
friend of the veteran.  The friend contrasted the veteran's 
likeable personality and easy-going behavior prior to service 
with his manifestations of anger, belligerence, moodiness, 
depression and alcohol use thereafter.

When seen by VA in October 2004, the veteran complained of 
continued stress at work and it was reported that he was 
missing work frequently.  It was reported that he had 
anhedonia and suicidal ideation.  Chronic severe PTSD causing 
severe social and occupational impairment was diagnosed.  A 
GAF score of 45 was assigned.

A VA examination was conducted thereafter in February 2005 
and the claims folder was reviewed.  The veteran complained 
that PTSD was affecting his employment as a maintenance 
worker.  He indicated that he had been employed for 16 years, 
but had been missing some work due to PTSD, estimated as 
totaling a couple of weeks during the past year.  His 
complaints included sleeplessness, nightmares and flashbacks.  
He stated that he took medication for symptoms of anxiety and 
depression.  It was noted that the veteran was not found to 
be a threat to himself or others and that he was not 
suicidal, although he had suicidal ideation in the past.  He 
indicated that he had used alcohol in the past, but no 
longer.  He reported that he and his wife had been married 
for 40 years, but that the marriage was off and on and they 
were separated at the time of the examination and he was 
living alone.  He reported that his relationship with his 
children was not good and that he had little contact with 
them and added that when he was without his wife he had no 
social life or functioning.  

Mental status examination revealed that his mood and affect 
were blunted.  There was no evidence of a thought disorder.  
The veteran was oriented times 4 and demonstrated no memory 
lapses.  Speech was goal directed and there was no indication 
of looseness of association.  Reality testing was good.  
Diagnoses of chronic PTSD, major depression and alcohol abuse 
in full remission were made.  A GAF score of 50 to 55 was 
assigned.  The examiner explained that the veteran's 
depression was secondary to his PTSD and added that the 
history of alcohol abuse was not affecting the PTSD symptoms, 
inasmuch as the veteran had not been drinking. 

A VA record dated in March 2005 reflects that the veteran had 
increased stress at work.  It was reported that he was very 
socially isolated and lived alone after his wife had moved 
out 6 months previously.  Concentration problems were noted.  
A diagnosis of chronic severe PTSD was made.  It was 
commented that PTSD was causing marked social and 
occupational impairment.  A GAF score of 50 was assigned.

The veteran was treated for an exacerbation of PTSD in May 
2005.  The veteran complained of anxiety and reported that he 
was having financial problems and risked losing his house.  
Objectively, the veteran was well-groomed, slightly anxious 
and friendly.  His thoughts were linear and speech was 
coherent.  An exacerbation of PTSD was assessed.

The veteran was seen in June 2005 at which time he inquired 
about financial assistance since he was having trouble paying 
the mortgage payment.  Evidence of record establishes that 
the veteran was significantly behind in his mortgage 
payments.  

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 50 percent evaluation envisions occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation envisions 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that soon after the veteran 
submitted his November 2003 claim for PTSD, on VA examination 
dated in January 2004, the veteran had complaints of 
nightmares, hypervigilence, intrusive thoughts of Vietnam, 
flashbacks and depression.  The Board observes that these 
symptoms have remained constant problems since that time and 
that the severity of the veteran's PTSD overall has increased 
since this initial evaluation.  A GAF score of 55 was 
assigned, representing the highest GAF score assigned for the 
veteran as shown by subsequent records and evaluation reports 
dated in 2004 and 2005.  

As early as January 2004, an examiner explained that the 
veteran's PTSD had resulted in his separation from his wife 
and a past history of problems keeping a job and social 
isolation.  It is clear from a review of the record that due 
to PTSD the veteran's social relationships have consistently 
continued to deteriorate thereafter and his employability has 
been adversely effected.  

Twice in 2004, in both June and October, lower GAF scores of 
45 were assigned, and symptoms of suicidal ideation, as 
enumerated under the criteria used for the evaluation of a 70 
percent evaluation for PTSD, were documented.  

Thereafter, although the examiner who conducted VA 
examination in February 2005 assigned a mildly higher GAF 
score of 50 to 55, the veteran complained that PTSD was 
affecting his employment as a maintenance worker and reported 
that he was missing significant time from work totaling a 
couple of weeks during the past year due to PTSD symptoms.  
It is clear that his social relationships were adversely 
effected as he reported that he and his wife had been married 
for 40 years, but that the marriage was off and on and they 
were separated at the time of the examination and he was 
living alone.  He reported that his relationship with his 
children was not good and that he had little contact with 
them and added that when he was without his wife he had no 
social life or functioning.  In essence, the Board interprets 
this evidence as establishing that the veteran's social and 
occupational functioning was no better, and possibly worse at 
that time, even though the assigned GAF was higher.

The conclusion that the veteran's PTSD was increasing in 
severity is consistent with the most recent evidence of 
record which includes a March 2005 record documenting that 
the veteran had increased stress at work.  It was reported 
that he was very socially isolated and lived alone after his 
wife had moved out 6 months previously.  Concentration 
problems were noted.  A diagnosis of chronic severe PTSD was 
made.  It was commented that PTSD was causing marked social 
and occupational impairment.  A GAF score of 50 was assigned.  

Repeatedly, medical personnel have characterized the 
veteran's PTSD as severe.  The Board acknowledges that the 
veteran has been able to maintain long-term full time 
employment albeit with significant and apparently 
progressively increasing difficulty.  In light of the 
aforementioned evidence, the Board finds that the veteran's 
service-connected psychiatric disability picture more nearly 
approximates the criteria for a 70 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due 
to occupational and social impairment with deficiencies in 
most areas.  38 C.F.R. § 4.7 (2006).  

The GAF scores assigned from December 2003 to March 2005, 
varying from 45 to 55, are not consistent with a total 
schedular evaluation, as the lowest assigned score, the GAF 
score of 45, is, as noted above, indicative of serious, but 
not total, social and occupational impairment.  The record 
establishes that the veteran has continued to live 
independently, continued to attend work, although with some 
impairment of concentration and decreased efficiency, and 
maintained his relationship with his son and his clinical 
providers.  The veteran has maintained his own residence and 
continued to perform activities of daily living 
independently.  (The Board does note thought that the record 
reflects that the veteran has experienced significant 
financial problems which had resulted in the veteran's 
failure to pay the mortgage and possible foreclosure of the 
home).  He has consistently maintained his personal 
appearance to a socially acceptable level, without grossly 
inappropriate behavior, although he clearly had serious 
industrial impairment.

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  The evidence that the veteran 
maintained important relationships, maintained his own place 
to live, attended work, and did not demonstrate grossly 
inappropriate behavior establishes that the veteran's 
impairment since November 2003, when the initial claim was 
filed is serious but not total.  Thus, the veteran did not 
meet the schedular criteria for a 100 percent evaluation for 
PTSD at any time during the appeal period.  In this regard, 
the Board acknowledges that the record contains an entry 
dated in September 2004 which indicated that the veteran was 
getting increasingly distressed and that work was stressful 
for him.  Chronic severe PTSD was diagnosed.  It was noted 
that PTSD had caused severe social and occupational 
impairment, and it was opined that the veteran was 
unemployable.  The psychologist opined that the veteran 
should not return to work until further notice.  However, it 
is clear that, subsequently, the veteran did return to work 
and that any determination that the veteran was unemployable 
was made on a strictly limited and temporary basis.  
Moreover, neither he nor his representative has claimed that 
the veteran's PTSD renders him unemployable.  

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD raised by the variations 
in the GAF scores after the veteran submitted the November 
2003, the Board concludes that the criteria for a 70 percent 
evaluation are met for the entirety of the appeal period.  
However, the criteria for a 100 percent schedular evaluation 
are not met, as the veteran continues to work, live alone, 
perform independently activities of daily living, household 
chores, hygiene, and the like.  The GAF scores assigned 
reflect severe, but not totally incapacitating severity of 
PTSD.  Thus, while the criteria for a 70 percent evaluation 
have been met, the criteria for a total schedular evaluation 
for PTSD are not met for any portion of the appeal period.  
In essence, the preponderance of the evidence is against an 
evaluation in excess of 70 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent 
for any portion of the appeal period.




ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 70 percent, but not higher, is granted for the 
entirety of the appeal period, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


